Reem Contr. v Altschul & Altschul (2022 NY Slip Op 00021)





Reem Contr. v Altschul & Altschul


2022 NY Slip Op 00021


Decided on January 04, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 04, 2022

Before: Gische, J.P., Singh, Mendez, Shulman, Pitt, JJ. 


Index No. 104202/11 Appeal No. 14960-14960A Case No. 2020-03429, 2020-03523 

[*1]Reem Contracting, et al., Plaintiffs-Respondents,
vAltschul & Altschul, et al., Defendants-Appellants. 


Altschul & Altschul, New York (Cory S. Dworken of counsel), for appellants.
Mandelbaum Salsburg, P.C., New York (Dennis J. Alessi of counsel), for respondents.

Order, Supreme Court, New York County (Kelly O'Neill Levy, J.), entered July 14, 2020, which, upon defendant's default, denied defendants' motion for summary judgment on their account stated counterclaim and granted plaintiffs' motion for summary judgment as to liability on their legal malpractice claim, and order, same court and Justice, entered August 10, 2020, which denied defendants' letter motion to vacate the July 2020 order and to allow them to submit opposition to plaintiffs' motion, unanimously reversed, on the facts, without costs, defendant's letter motion granted and the matter remanded for a determination on the merits.
On this record, the motion court should not have entered a default and should have permitted defendant an opportunity to oppose plaintiff's motion for summary judgment on the merits. We note that the parties received a notice from the court via
the "e-watch" email service that there was a future appearance on the motions scheduled for August 24, 2020. However, the court issued its order on July 13, 2020. THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: January 4, 2022